DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Tetsu Yoshida (Reg. 70278) per email communication on 08/24/2021 following a telephone interview on 08/19/2021.
The application has been amended as follows (on top of the latest amendments submitted by the Applicant on 10/21/2020):

Claim Amendments:
	
1. (Currently Amended) A method of starting transmission of a Digital Selective Calling (DSC) message, 
	when a communication device executes, at a time of starting transmission of the DSC message, 
	process A: a busy check for determining whether or not a DSC message is received (hereinafter, busy) from another communication device at a transmission frequency of the DSC message, 
for a predetermined time in order to avoid collision with another communication, 
	process C: communication for instructing an antenna tuner to start tuning, 
	process D: reception of a signal indicating tuning completion from the antenna tuner, and 
	process E: switching of an antenna from reception to transmission, 
	the method comprising: 
	(1) executing processes C, D and E 
	(2) executing processes A and B when a binary signal obtained by binarizing a signal received at the transmission frequency of the DSC message is no longer a dot pattern in which "1" and "0" alternate every bit; and 
	(3) starting transmission of the DSC message after both of the procedures (1) and (2) are ended.  

8. (Currently Amended) A non-transitory storage medium storing a Digital Selective Calling (DSC)
	a DSC reception unit that continuously monitors reception of a DSC 
a transmission circuitry 
a reception circuitry 
an antenna switch that switches the connection destination of an antenna between the transmission circuitry circuitry 
an interface to which an antenna tuner that tunes the antenna is connected, to function as; 
	
	
	

15. (Currently Amended) A communication device comprising: 
	a Digital Selective Calling (DSC) 
	a transmission unit that transmits the DSC message and a voice signal; 
a reception unit that receives the voice signal; 
	an antenna switch that switches the connection destination of an antenna between the transmission unit and the reception unit; 
	an interface to which an antenna tuner that tunes the antenna is connected; 
	a non-transitory storage medium storing a DSC message transmission program; and 
	a control unit that executes the DSC message transmission program stored in the non-transitory storage medium, wherein
	the DSC message transmission program causes the control unit to function as, 
	upon transmission of the DSC message being instructed, instructing the antenna tuner to start tuning regardless of whether or not a DSC message is received (hereinafter, busy) from another communication device at a transmission frequency of the DSC message (process C), and after receiving a signal indicating tuning completion from the antenna tuner (process D), switching the connection destination of the antenna from the reception unit to the transmission unit (process E); 
executing a busy check for judging whether being busy or not when a binary signal obtained by binarizing a signal received at the transmission frequency of the DSC message is no longer a dot pattern in which "1" and "0" alternate every bit (process A), and standing by for a predetermined time in order to avoid collision with another communication (process B); and 
	starting transmission of the DSC message after the processes A through E are ended.  

Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses how to send a Digital Selective Calling (DSC) message to another communication device when an instruction for the DSC message is executed and when a binary signal is no longer a dot pattern like 1s and 0s in alternative way. More specifically, when steps of antenna tuning, completion of the antenna tuning and switching the antenna from a receiving mode to a transmission mode are completed with a condition of a binary signal no longer of a dot pattern, and steps of checking for a busy signal and standing by for a predetermined time are completed, an instruction of the DSC transmission is executed.
Note that Hinkle et al. (US 4,547,778, “Hinkle”) discloses a method for automatic distress call signal transmission. Hinkle’s disclosure describes how to transmit “Mayday” message including an identification of a vessel by determining whether a primary distress radio frequency is clear, switching to a secondary frequency if the primary distress radio frequency is busy and transmitting the “Mayday” message.

Note that McAllister et al. (US 5,991,364, “McAllister”) discloses phonetic voice activated calling provided by an Advanced Intelligent Network (AIN) system. McAllister’s disclosure describes that a voice communication is suspended while signaling is transmitted through a common channel signaling network to check whether the line at the destination switch is busy and to determine the voice connection path when a call is placed.
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
1. (Currently Amended) A method of starting transmission of a Digital Selective Calling (DSC) message, 
	when a communication device executes, at a time of starting transmission of the DSC message, 
	process A: a busy check for determining whether or not a DSC message is received (hereinafter, busy) from another communication device at a transmission frequency of the DSC message, 
	process B: a standby for a predetermined time in order to avoid collision with another communication, 
	process C: communication for instructing an antenna tuner to start tuning, 

	process E: switching of an antenna from reception to transmission, 
	the method comprising: 
	(1) executing processes C, D and E upon transmission of the DSC message being instructed, regardless of whether being busy or not; 
	(2) executing processes A and B when a binary signal obtained by binarizing a signal received at the transmission frequency of the DSC message is no longer a dot pattern in which "1" and "0" alternate every bit; and 
	(3) starting transmission of the DSC message after both of the procedures (1) and (2) are ended.  


Regarding claims 8 and 15, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-5, 9-12 and 16, these claims depend from claims 1, 8 and 15, respectively and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.


/HARRY H KIM/           Primary Examiner, Art Unit 2411